FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the amendment filed on 06/01/2022. Applicant has amended claims 1 and 3 and canceled claim 2. Claim 7 remains withdrawn from further consideration. Claims 1, 3-6 and 8-10 are currently pending and being examined.

Claim Objections
Claim 7 is objected to under 37 CFR 1.121(c) because “in the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered)”. Claim 7 should be listed as “Withdrawn”.
Claims 1 or 3, and 5 and 6 are objected to because of the following informalities:
Claims 1 and 3: claim 3 appears to introduce “the second cooling air guide lip”. Either claim 1 should recite “a second cooling air guide lip”, or claim 3 should be changed to recite “a second cooling air guide lip”.
Claims 5 and 6: “the cooling air guide lip” is believed to be a “third” cooling air guide lip, distinct from the “first” and “second” cooling air guide lips recited in claims 1 and 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2005/0097890 A1), in view of Ishiguro (US 2010/0180601 A1).
Regarding claims 1 and 3, Ikeda teaches (Figure 1) a gas turbine combustor (1) comprising:
a combustion liner (2) that forms a combustion chamber (9) for receiving supply of fuel (from 4 and 6) and air (from 7) to generate combustion gas, a liner (10a) attached to an outer circumferential surface of the combustion liner (2) for forming space from the outer circumferential surface, and a pressure dynamics damping hole (14) formed in the combustion liner (2) provided with the liner (10a) for communication between the space and the combustion chamber (9), the gas turbine combustor (1) comprising a first cooling air guide lip (10c) disposed on an inner circumferential surface of the combustion liner (2) for forming a film-like airflow (11) around a region where the pressure dynamics damping hole (14) is formed (desired result – air 11 provides film cooling on the inner surface of combustion liner 2 near damping hole 14).
NOTE: Ikeda teaches compressed air (7) but does not specify “a flow direction of compressed air flowing through an outer circumference of an inner cylinder”. However, it is assumed that a flow direction of compressed air 7 is either pointing to the right or to the left.
If a flow direction of compressed air is assumed to be pointing to the right:
Ikeda further teaches a first cooling hole (the “14” above “10b”) for introducing the air into the combustion chamber (9) is formed in the combustion liner (2) downstream (to the right) from the liner (10a) relative to a flow direction of compressed air (7, assumed to be pointing to the right) flowing through an outer circumference of an inner cylinder (combustion liner 2, which forms a cylinder).
However, Ikeda does not teach the first cooling air guide lip is disposed at a position corresponding to the first cooling hole.
It is noted that Ikeda teaches that the cooling air guide lip (10c) may be provide on the downstream side (¶ [0043], ll. 9-11) in addition to the position shown in Figure 1.
Ishiguro teaches (Figure 5A) a first cooling air guide lip (25) at a position corresponding to a first cooling hole (28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda by including an additional cooling air guide lip at a position corresponding to the first cooling hole, in order to introduce coolant downstream of the combustor, as taught by Ishiguro (¶ [0032], ll. 10-11).
Ikeda further teaches the claim 3 limitation: a second cooling hole (13) for introducing the air (11) into the combustion chamber (9) is formed in the combustion liner (2) upstream (to the left) from the liner (10a) relative to the flow direction of compressed air (7, assumed to be pointing to the right) flowing through the outer circumference of an inner cylinder (2); and
the second cooling air guide lip (10c) is disposed at a position corresponding to the second cooling hole (13).
If a flow direction of compressed air is assumed to be pointing to the left:
Ikeda further teaches a first cooling hole (13) for introducing the air (11) into the combustion chamber (9) is formed in the combustion liner (2) downstream (to the left) from the liner (10a) relative to a flow direction of compressed air (7, assumed to be pointing to the left) flowing through an outer circumference of an inner cylinder (combustion liner 2, which forms a cylinder); and
the first cooling air guide lip (10c) is disposed at a position corresponding to the first cooling hole (13).
Ikeda further teaches the claim 3 limitation: a second cooling hole (the “14” above “10b”) for introducing the air into the combustion chamber (9) is formed in the combustion liner (2) upstream (to the right) from the liner (10a) relative to the flow direction of compressed air (7, assumed to be pointing to the left) flowing through the outer circumference of an inner cylinder (2).
However, Ikeda does not teach the claim 3 limitation: the second cooling air guide lip is disposed at a position corresponding to the second cooling hole.
It is noted that Ikeda teaches that the cooling air guide lip (10c) may be provide on the downstream side (¶ [0043], ll. 9-11) in addition to the position shown in Figure 1.
Ishiguro teaches (Figure 5A) a second cooling air guide lip (25) at a position corresponding to a second cooling hole (28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda by including an additional cooling air guide lip at a position corresponding to the second cooling hole, in order to introduce coolant downstream of the combustor, as taught by Ishiguro (¶ [0032], ll. 10-11).
Regarding claim 8, Ikeda, in view of Ishiguro, teaches the invention as claimed and as discussed above for claim 1, and Ikeda further teaches (Figures 1 and 2A) the gas turbine combustor (1 – Figure 1) is of multi-burner type (represented by “17” in Figure 2A, each of which corresponds to a premixing nozzle 4 – see ¶ [0044], ll. 9-11), including a pilot burner (6 – Figure 1) disposed at an axial center, and a plurality of main burners (4 – Figure 1) arranged around an outer circumference of the pilot burner (6).
Regarding claim 9, Ikeda, in view of Ishiguro, teaches the invention as claimed and as discussed above for claim 8, and Ikeda further teaches (Figure 2A) the combustion liner (2) has a group of cooling holes (14) at a position corresponding to a part where the flame (17) is formed by the main burner (4 – Figure 1) – (as shown in Figure 2A, each group of holes 14 is immediately radially outward from main burners represented by “17”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2005/0097890 A1), in view of Ishiguro (US 2010/0180601 A1), and in further view of Chen (US 2010/0005804 A1).
Regarding claim 4, Ikeda, in view of Ishiguro, teaches the invention as claimed and as discussed above for claim 1, except for a rib being disposed on the outer circumferential surface of the combustion liner at a position at least upstream from the liner.
Chen teaches (Figure 4) a similar combustor (14 – Figure 1) comprising a rib (76, 78, or 80) being disposed on the outer circumferential surface of the combustion liner (20 or 24) at various positions along the combustion liner (20 or 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda, in view of Ishiguro, by including a rib disposed on the outer circumferential surface of the combustion liner at a position at least upstream from the liner, in order to increase diffusion, mixing, and redistribution of airflow to increase or decrease uniformity of flow at the downstream end of the flow channel which enters the combustion chamber, as taught by Chen (¶ [0019], ll. 1-7).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2005/0097890 A1), in view of Ishiguro (US 2010/0180601 A1), and in further view of Khan (US 2013/0074471 A1).
Regarding claim 5, Ikeda, in view of Ishiguro, teaches the invention as claimed and as discussed above for claim 1, except for the cooling air guide lip is disposed at a position corresponding to a region where the pressure dynamics damping hole is formed.
Khan teaches (Figure 3) a cooling air guide lip (318) is disposed at a position corresponding to a region where a pressure dynamics damping hole (314) is formed (lip 318 is formed beneath damping hole 314).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda, in view of Ishiguro, by including an additional cooling air guide lip disposed at a position corresponding to a region where the pressure dynamics damping hole is formed, in order to control temperature of portions of the combustor via fluid flow from the pressure dynamics damping hole, as taught by Khan (¶ [0016], ll. 22-24).
Regarding claim 6, Ikeda, in view of Ishiguro and Khan, teaches the invention as claimed and as discussed above for claim 5, including the cooling air guide lip (Khan, 318) is disposed at a position corresponding to the pressure dynamics damping hole (Ikeda, 14) – (Figure 3 of Khan shows 318 disposed at a position corresponding to 314).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2005/0097890 A1), in view of Ishiguro (US 2010/0180601 A1), and in further view of Bangerter (US 2016/0201909 A1).
Regarding claim 10, Ikeda, in view of Ishiguro, teaches the invention as claimed and as discussed above for claim 8, except for the combustion liner having the pressure dynamics damping hole at a position corresponding to a part between main burners adjacent to each other.
It is noted that Ikeda teaches that the damping cavity between 10b and 2 is continuous (Fig. 2A) and holes (14) are provided in the liner near the hotter region and less farther away from the hotter region (¶ [0044], ll. 12-14).  Therefore, they would be provided in all hotter regions in addition to the position shown in Figure 2A (¶ [0044], ll. 12-14).
Bangerter teaches (Figure 4) combustion liner (72 and 74) has a plurality of cooling holes (108) at a position corresponding to a part between main burners (90) adjacent to each other (as shown in Figure 4, cooling holes 108 are scattered everywhere along combustion liners 72 and 74 in both axial and circumferential directions, including at positions between adjacent burners 90).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda, in view of Ishiguro, by including additional holes complete circumferentially in the damping cavity including a part between main burners adjacent to each other, in order to provide cooling at locations where it is needed, including at locations farther from the hotter regions, such as in-between adjacent main burners, as taught by Ikeda (¶ [0044], ll. 12-14) and Bangerter (Figure 4).

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Ikeda does not disclose the direction of compressed air flowing around the outer circumference of the inner cylinder” and “a person having ordinary skill in the art would not have arrived at the presently claimed features based on the teachings of Ikeda”, the direction of compressed air must be pointing either to the left or to the right. In either case, the presently claimed features will be taught by Ikeda alone or with an additional reference (Ishiguro). See the above prior-art rejection of claims 1 and 3, which addresses both cases of the assumed compressed air direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741